Exhibit 99.1 Contact: Gilad Yehudai CFO (972) 77-774-5060 gilady@radcom.com FOR IMMEDIATE RELEASE RADCOM REPORTS 57% YEAR-OVER-YEAR REVENUE INCREASE & POSITIVE CASH FLOW FOR Q3 2013 TEL-AVIV, Israel – October 23, 2013 RADCOM Ltd. (RADCOM) (NASDAQ: RDCM), a leading service assurance provider, today reported its results for the third quarter of 2013, recording a 57% year-over-year increase in revenues, a 37% year-over-year decrease in net loss and strong bookings for the third quarter ended September 30, 2013. In $ thousands Q3 2013 Q3 2012 Change Q1-Q3 2013 Q1-Q3 2012 Change Revenues $ $ 57
